Motion Granted, Dismissed, and Memorandum Opinion
filed August 23, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00625-CV
____________
 
HAVEN CHAPEL UNITED METHODIST CHURCH, Appellant
 
V.
 
WILLIAM MICHAEL LEEBRON II, E.J. KING and 
BRAZORIA COUNTY COMMISSIONERS COURT, Appellees
 

 
On Appeal from the 149th District Court

Brazoria County, Texas
Trial Court Cause No. 62845
 

 
M E M O R
A N D U M   O P I N I O N
This is an attempted appeal from an interlocutory order
denying appellant’s request for a temporary injunction signed April 19, 2011.  On
May 4, 2011, appellant filed a motion for reconsideration and a request for
findings of fact and conclusions of law, which were denied on July 1, 2011.  Appellant’s
notice of appeal was filed July 18, 2011.
An interlocutory order denying a request for a temporary
injunction is appealable, but the appeal will be accelerated.  See Tex.
Civ. Prac. & Rem. Code § 51.014(a)(4); Tex. R. App. P. 28.1.  In an accelerated
appeal, an appellant must file its notice of appeal within twenty days after
the order is signed.  See Tex. R. App. P. 26.1(b).  Filing a motion for reconsideration
or a request for findings of fact and conclusions of law will not extend the
time to perfect the appeal.  See Tex. R. App. P. 28.1; Lushann Energy
Intern. Inc. v. General Elec. Energy Rentals Inc., No. 14-04-00652-CV, 2004
WL 1899795 *1 (Tex. App.—Houston [14th Dist.] 2004, pet. denied) (mem.op.).  
Pursuant to Texas Rule of Appellate Procedure 26.3, an
appellate court may extend the time to file a notice of appeal if, within
fifteen days after the deadline for filing the appeal notice, the party files a
notice of appeal in the trial court and a motion for extension of time in the
court of appeals.  Hone v. Hanafin, 104 S.W.3d 884, 885-86 (Tex. 2003).  A
motion for extension of time is necessarily implied when an appellant, acting
in good faith, files a notice of appeal beyond the time allowed by rule 26.1,
but within the fifteen-day grace period provided by rule 26.3 for filing a
motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615,
617-18 (1997) (construing the predecessor to rule 26).  Appellant’s notice of
appeal was not filed within the fifteen-day period for extensions.
On July 27, 2011, appellees E.J. King, Brazoria County Judge,
and the Brazoria County Commissioner’s Court, filed a motion to dismiss the
appeal for want of jurisdiction because the notice of appeal was not filed
timely.  See Tex. R. App. P. 42.3(a).  Appellant filed no response.  
Accordingly, we grant appellees’ motion.  The appeal is
ordered dismissed for want of jurisdiction.  
 
PER CURIAM
 
Panel consists of Justices
Brown, Boyce, and McCally.